Citation Nr: 1531659	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-29 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Anchorage, Alaska


THE ISSUES

1.  Entitlement to reimbursement for private medical treatment expenses for treatment provided by Golden Heart Emergency Physicians on March 6, 2013.

2.  Entitlement to reimbursement for private medical treatment expenses incurred at Fairbanks Memorial Hospital on March 6, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to October 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2013 decisions of the Anchorage, Alaska Department of Veterans Affairs (VA) Medical Center (which were processed by the VA Northwest Network Payment Center in Portland, Oregon).


FINDINGS OF FACT

1.  The Veteran received private medical treatment not authorized by VA from Golden Heart Emergency Physicians and at Fairbanks Memorial Hospital on March 6, 2013 for symptoms of right knee pain unrelated to either of his service-connected disabilities (residuals of low back injury, rated at 40 percent, and bilateral hearing loss, rated at 0 percent), and at the time of such treatment he was not participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31.

2.  The evidence does not indicate that the Veteran's symptoms, treated by Golden Heart Emergency Physicians and at Fairbanks Memorial Hospital on March 6, 2013, constituted a medical emergency or were of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to reimbursement for private medical treatment expenses provided by Golden Heart Emergency Physicians on March 6, 2013 have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.55, 17.120, 17.1000-17.1008 (2014).

2.  The criteria for entitlement to reimbursement for private medical treatment expenses incurred at Fairbanks Memorial Hospital on March 6, 2013 have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.55, 17.120, 17.1000-17.1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim"); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Notwithstanding the fact that the VCAA is not controlling in this matter, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present argument and evidence in support of his claims.  In this regard, the Veteran was provided with a VCAA notice letter in May 2013 which advised him of VA's duties to notify and assist and of his duties to provide evidence or information to substantiate his claims.  Thereafter, his claims were readjudicated in a September 2013 statement of the case.  The Board finds that the current state of the record is adequate to determine whether or not the criteria for payment or reimbursement of unauthorized medical services have been met under the facts and circumstances of this case, and the Veteran has been provided with the opportunity to present evidence in support of his claims.  The Board thus concludes that the requirements for the fair development of the appeal have been met in this case.


Legal Criteria, Factual Background, and Analysis

The Veteran seeks VA payment or reimbursement for unauthorized medical expenses for treatment he was provided by Golden Heart Emergency Physicians and at Fairbanks Memorial Hospital on March 6, 2013.

Generally, the admission of a Veteran to a non-VA facility at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Here, the Veteran's treatment provided by Golden Heart Emergency Physicians on March 6, 2013 and at Fairbanks Memorial Hospital on March 6, 2013 was not pre-authorized by VA, and the Veteran does not so contend.

Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities under the following circumstances:

(a) For Veterans with service connected disabilities.  Emergency treatment not previously authorized was rendered to a Veteran in need of such emergency treatment: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico); or (4) For any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.47(i)(2); and

(b) In a medical emergency.  Emergency treatment not previously authorized was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and

(c) When Federal facilities are unavailable. VA or other Federal facilities that VA has an agreement with to furnish health care services for Veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

      See 38 C.F.R. § 17.120.

All three statutory requirements (a, b, and c) must have been met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998).  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130.

If a Veteran is not eligible for payment or reimbursement under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, he or she may, in the alternative, be found eligible for such payment or reimbursement under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority, a Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the Veteran's liability to the provider; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

      See 38 C.F.R. § 17.1002.

To receive payment or reimbursement for emergency services under 38 U.S.C.A. § 1725, a claimant must file a claim within 90 days after the latest of the following: (1) the date that the Veteran was discharged from the facility that furnished the emergency treatment; (2) the date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (3) the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d).

The Veteran received private medical treatment not authorized by VA from Golden Heart Emergency Physicians and at Fairbanks Memorial Hospital on March 6, 2013 for symptoms of right knee pain.  The Veteran has two service-connected disabilities (residuals of low back injury, rated at 40 percent, and bilateral hearing loss, rated at 0 percent) which are unrelated to the private medical treatment he received, and at the time of such treatment he was not participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31.  Therefore, he is not eligible for payment or reimbursement under 38 U.S.C.A. § 1728(a) or 38 C.F.R. § 17.120.

Private treatment records on March 6, 2013 documented that the Veteran reported to Golden Heart Emergency Physicians at the emergency room of Fairbanks Memorial Hospital with right knee pain.  The Veteran reported that on awakening that morning, his knee had felt "stiff" on the inside, but such had gotten better throughout the day after taking medication.  While the triage nurse had noted that he had some numbness, the Veteran and his wife stated that he did not have any "frank numbness or weakness of the extremity."  The Veteran also related a history of "wrenching" his knee in deep snow several days prior.  He further noted that his left arm "fell out of sync" on awakening briefly that morning.  He denied any headaches, dizziness, focal weakness, confusion, vision or hearing changes, neck pain, back pain, chest pain, palpitations, shortness of breath, cough, abdominal pain, nausea, vomiting, numbness, tingling, or weakness of the extremities.  It was noted that he had a past medical history of gout.

The physician assistant treating the Veteran in the emergency room on March 6, 2013 diagnosed him with right knee strain and discussed with him that his symptoms were likely related to a knee strain, along with an underlying arthritic component.  The physician assistant noted that the Veteran declined the imaging studies that were offered and seemed satisfied with this plan, and he stated that he would follow up with the VA for further care later that week.  At the time of discharge, the Veteran and his wife "stated concerns to the nurse after discussing his history with their daughters and feel like he would benefit from neurological workup as they are concerned for stroke..."  However, when the physician assistant offered to order a brain CT scan, EKG, outpatient carotid ultrasound, echocardiogram, and brain MRI, the Veteran refused these tests.  The physician assistant told the Veteran that stroke could not be entirely ruled out without these diagnostic studies (though she noted in the report that she did not feel that stroke was likely based on his history and physical that day), and the Veteran stated that he fully understood this.  He was advised of the things to watch and return for and to keep his appointment with the VA later in the week, and it was noted that he seemed satisfied with this plan.

On his September 2013 VA Form 9, the Veteran asserted that on the date in question, his daughter (a last year medical student) had taken his vitals and concluded that he should go to the emergency room at Fairbanks Memorial Hospital versus taking the extra time needed to get on base (to a VA facility).

The Veteran's daughter submitted an accompanying statement in September 2013 asserting that on March 6, 2013, the Veteran had experienced the following symptoms: sudden pain, weakness and numbness of his leg, sudden difficulty walking, and subtle loss of coordination.  She noted that such symptoms "raised the suspicion of potential stroke" and therefore the Veteran reported to the emergency room at Fairbanks Memorial Hospital where he "received a full neurological workup" and was released, after the possibility of stroke was ruled out and he was instead diagnosed with "Pain in joint, lower leg" and "Disturbance of skin sensation - Consisting of abnormally decreased sensitivity, particularly to touch."

There is no evidence of record to indicate that VA ever authorized the private medical treatment received by the Veteran from Golden Heart Emergency Physicians and at Fairbanks Memorial Hospital on March 6, 2013.  Furthermore, the evidence does not reflect that the symptoms treated by Golden Heart Emergency Physicians and at Fairbanks Memorial Hospital on March 6, 2013 constituted a medical emergency or were of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

While the Veteran's daughter (who has medical training) asserted in her September 2013 statement that the Veteran had suffered from symptoms on March 6, 2013 consisting of sudden pain, weakness and numbness of his leg, sudden difficulty walking, and subtle loss of coordination, the private treatment records from Golden Heart Emergency Physicians and Fairbanks Memorial Hospital on March 6, 2013 documented that he presented to the emergency room on that date with symptoms consisting only of right knee pain (and a feeling of knee stiffness and that his left arm "fell out of sync" upon awakening that morning), and he actually denied any numbness or weakness of the extremity as well as any headaches, dizziness, focal weakness, confusion, vision or hearing changes, neck pain, back pain, chest pain, palpitations, shortness of breath, cough, abdominal pain, nausea, vomiting, numbness, tingling, or weakness of the extremities.

Furthermore, while the Veteran's daughter asserted in her September 2013 statement that the Veteran had "received a full neurological workup" at Fairbanks Memorial Hospital on March 6, 2013, the private treatment records from Golden Heart Emergency Physicians and Fairbanks Memorial Hospital on March 6, 2013 documented that, while he had expressed on discharge his concerns of stroke and suggested that he would benefit from neurological workup, he went on to refuse the diagnostic studies offered by the physician assistant (including a brain CT scan, EKG, outpatient carotid ultrasound, echocardiogram, and brain MRI), stated that he fully understood that stroke could not be entirely ruled out without these diagnostic studies, and indicated his satisfaction with the plan to be alert for worsening symptoms and to keep his appointment with the VA later in the week.

Therefore, in regarding the entire account of the facts surrounding the private treatment received by the Veteran on March 6, 2013, the Board is not persuaded that a prudent layperson would have reasonably found the Veteran's life or health would have been in such danger had there been a delay in immediately seeking the services rendered by Golden Heart Emergency Physicians and at Fairbanks Memorial Hospital.  In short, the situation was not a medical emergency as prescribed in the regulations cited above.

Given that all required elements have not been established under the pertinent laws and regulations, the Board concludes that authorization for payment or reimbursement for private medical treatment expenses incurred from treatment received by the Veteran from Golden Heart Emergency Physicians on March 6, 2013 and at Fairbanks Memorial Hospital on March 6, 2013 may not be granted; accordingly, the Veteran's claims are denied.



ORDER

Entitlement to reimbursement for private medical treatment expenses for treatment provided by Golden Heart Emergency Physicians on March 6, 2013 is denied.

Entitlement to reimbursement for private medical treatment expenses incurred at Fairbanks Memorial Hospital on March 6, 2013 is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


